Citation Nr: 0216776	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  96-41 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	James M. Shull, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  The veteran died on August [redacted], 1984.  The veteran is 
his widow.

This appeal originates from a November 1995 rating decision 
that denied the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.  The 
appellant submitted a notice of disagreement with the 
decision in March 1996, and a statement of the case was 
issued in May 1996.  The appellant perfected her appeal to 
the Board of Veterans' Appeals (Board) in May 1996.  

In February 2001, the Board remanded the matter to the RO 
because of an outstanding request by the appellant to appear 
at a hearing before a member of the Board at the RO.  The 
record shows that prior to February 2001, the appellant had 
requested, and attempts were made to schedule her for, a 
hearing on several occasions.  However, the appellant's 
attorney had to cancel the hearings for various reasons.  
Thereafter, in letters dated in June and July 2001, the 
appellant's attorney informed the RO that the appellant was 
not physically able to travel to the RO for a hearing, but 
that a written transcript (deposition) could be provided, if 
necessary.  Keeping in mind that the opportunity for a 
hearing is a right conferred upon the appellant and is not a 
requirement of the Board, the Board construes the appellant's 
attorney's responses in June and July 2001 as a written 
cancellation of the prior hearing request.  See 38 U.S.C.A. 
§ 7101 (West 1991 & Supp. 2002); 38 C.F.R. § 20.700 (2002).  
This is particularly so in light of other evidence suggesting 
that the veteran no longer wants an RO hearing.  In an 
October 2002 letter, the RO advised the veteran that if she 
still desired to submit additional evidence or appear at a 
hearing, she must inform the RO of this in writing along with 
an explanation as to why such evidence had not been submitted 
earlier.  No response to this request has been received to 
date.

A brief, preliminary discussion of the characterization of 
the issue on appeal is also warranted.  In a September 1984 
rating decision, the RO denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death, and the appellant did not appeal that 
denial.  Hence, the September 1984 denial is final, and is 
subject only to reopening on the basis of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 3,156, 20.302, 20.1103 (2002).  
However, liberalizing regulations were later enacted 
concerning claims based on exposure to radiation.  See 
38 C.F.R. §§ 3.309, 3.311 (2002).  When a provision of law or 
regulation creates a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously 
filed and finally denied prior to the liberalizing law or 
regulations.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 1 F.3d 368 (Fed. Cir. 1994).  Thus, the 
reopening requirements of 38 U.S.C.A. § 5108 (West 1991) do 
not apply to this issue, and the appellant's claim of 
entitlement to service connection for cause of the veteran's 
death based on exposure to radiation will be considered on a 
de novo basis.


REMAND

The appellant asserts that service connection is warranted 
because the veteran's fatal lung cancer is related to his in-
service exposure to ionizing radiation while serving in the 
"South Pacific" during World War II.  VA regulation 
recognizes lung cancer as a "radiogenic disease" under the 
provisions of 38 C.F.R. § 3.311(b)(2).  To date, however, VA 
has not attempted to obtain a dose estimate with respect to 
the veteran's in-service exposure to radiation.  Accordingly, 
this case must be remanded.  On remand, the RO must contact 
the Defense Threat Reduction Agency (DTRA) (most recently 
previously known as the Defense Special Weapons Agency 
(DSWA), and prior thereto known as the Defense Nuclear Agency 
(DNA)), and request dose data relating to the appellant's 
allegation of the veteran's in-service exposure to radiation 
while serving in the "South Pacific."  See 38 C.F.R. 
§ 3.311.

Before requesting the dose estimate, the RO should obtain and 
associate with the claims folder any outstanding records of 
the veteran's treatment for lung cancer from any facility or 
source identified by the appellant, including the veteran's 
complete terminal hospital records from the VA medical center 
in Mountain Home, Tennessee.  In addition, the RO should ask 
the appellant to provide a comprehensive statement containing 
as much detail and information as possible concerning her 
assertion that the veteran was exposed to radiation while 
serving in the military. 

Lastly, the RO must review the claims file and ensure that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) is completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001, 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following action:

1.  The RO should obtain and associate 
with the claims file any outstanding 
records of the veteran's treatment for 
lung cancer from any facility or source 
identified by the appellant, including 
the veteran's complete terminal hospital 
records from VA medical center in 
Mountain Home, Tennessee.  The aid of the 
appellant and her representative in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should contact the appellant 
and request that she provide a 
comprehensive statement containing as 
much detail and information as possible 
concerning her assertion that the veteran 
was exposed to radiation while serving in 
the military.

3.  Then, the RO should develop the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death pursuant to the 
provisions of 38 C.F.R. § 3.311, 
beginning with a request from the DTRA of 
the Department of Defense for dose data 
relating to the veteran's in-service 
exposure to radiation while serving in 
the "South Pacific."

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by regulations promulgated at 
38 C.F.R. §§ 3.102 and 3.159 are fully 
complied with and satisfied.

6.  After completion of the requested 
development and any further notification 
and/or development action warranted by 
the record, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental statement of the 
case and afford them the applicable time 
period in which to respond with written 
or other argument thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



